Name: Council Regulation (EEC) No 330/92 of 10 February 1992 on urgent action for the supply of agricultural products in particular to the people of Moscow and St Petersburg
 Type: Regulation
 Subject Matter: competition;  leather and textile industries;  economic policy;  regions of EU Member States
 Date Published: nan

 13. 2. 92 Official Journal of the European Communities No L 36/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 330/92 of 10 February 1992 on urgent action for the supply of agricultural products in particular to the people of Moscow and St Petersburg Commission must be afforded the opportunity of moni ­ toring the operations in question , with the help, if neces ­ sary, of external monitoring bodies ; Whereas it is for the Commision to lay down detailed rules for implementing this measure, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 235 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Par ­ liament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas agricultural products should be made available to the people of Moscow and St Petersburg and possibly of other towns in order to improve the food supply, taking account of the diversity of the local situations, without jeopardizing progress towards a system of supply based on market rules ; whereas the Comunity has agricultural products in storage as a result of intervention measures and, in view of the situation on the market, priority should be given, in carrying out this action, to disposing of these products ; whereas, furthermore, provision should be made for mobilizing agricultural products on the Community market in response to specific requests ; whereas regularization of the agricultural markets may also be achieved by supplying such products in processed form ; Whereas the action proposed is essentially humanitarian in its aim and should therefore be based also upon Article 235 of the Treaty ; Whereas it is necessary to verify that the agricultural products supplied to the cities in question under this measure are used as intended ; whereas, apart from the powers of the Court of Auditors in this regard, the Article 1 The Community shall take urgent action to supply the people of Moscow and St Petersburg and possibly of other towns with agricultural products, hereafter referred to as the 'action'. Expenditure on the action shall be limited to ECU (budget) 100 million. Article 2 For the purposes of this action : 1 . the Community shall transfer agricultural products available as a result of intervention free of charge. In response to specific requests concerning products not available from intervention stocks, products may be mobilized on the Community market ; 2 . these products shall be sold, by agreement between the Commission and local authorities, at prices such as not to disturb the market and which will enable a counter ­ part fund to be set up in order to help those most in need ; 3 . supply costs shall be met by the Community and suppliers shall be chosen by tendering procedure. Transport costs shall be borne by the Community unless the recipients under the action themselves take the products over in the Community. These costs may include processing of products mobilized as provided for in point 1 ; 4. for reasons arising from the urgency of the action, the Commission may choose the supplier by direct agree ­ ment ; (') OJ No C 11 , 17. 1 . 1992, p. 6. (2) Opinion delivered on 17 January 1992 (not yet published in the Official Journal). (3) Opinion delivered on 29 January 1992 (not yet published in the Official Journal). 13 . 2. 92No L 36/2 Official Journal of the European Communities 5. no export refund shall be granted, or monetary compensatory amounts applied, in respect of the products supplied under the action . Article 3 The accounting value of the agricultural products trans ­ ferred shall be determined using the procedure laid down in Article 13 of Regulation (EEC) No 729/70 ('). Article 4 The Commission shall be responsible for monitoring the delivery operations and for the application of the criteria adopted when the aid is distributed to the people concerned. Article 5 1 . The Commission shall be responsible for imple ­ menting this action . 2. Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 5 (2) of Council Regulation (EEC) No 598/91 of 5 March 1991 on urgent action for the supply of agricultural products intended for the people of the Soviet Union (2). Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 February 1992. For the Council The President Jorge BRAGA DE MACEDO (') OJ No L 94, 28. 4. 1970, p. 13 . Regulation as last amended by Regulation (EEC) No 2048/88 (OJ No L 185, 15. 7. 1988 , p. 1 ). (2) OJ No L 67, 14. 3 . 1991 , p. 20.